Order                                                                                          Michigan Supreme Court
                                                                                                     Lansing, Michigan

  June 28, 2011                                                                                          Robert P. Young, Jr.,
                                                                                                                   Chief Justice

  142887                                                                                                 Michael F. Cavanagh
                                                                                                               Marilyn Kelly
                                                                                                         Stephen J. Markman
                                                                                                         Diane M. Hathaway
                                                                                                             Mary Beth Kelly
  GENRE BROGUE,                                                                                              Brian K. Zahra,
           Plaintiff-Appellant,                                                                                         Justices

  v                                                                   SC: 142887
                                                                      COA: 295422
                                                                      Wayne CC: 08-015317-CZ
  COMCAST,
                   Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 17, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                             I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.
                             June 28, 2011                       _________________________________________
           t0620                                                                 Clerk